Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application is a 371 of PCT/KR2018/009320, which was filed on 08/14/2018.
	Claims 1-7 were originally presented in this application for examination.
	Claims 1-7 are currently pending in this application and under consideration.

 Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
3.	Claim 5 is objected to because of the following informalities: 
A.	In line 2, “alkaline earth metal oxide” should be changed to --alkaline-earth metal oxide--.
B.	In line 3, “rare earth metal oxide” should be changed to --rare-earth metal oxide--.


Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 6 recites the limitation "the NOx-trapping component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
B.	Claim 7 recites the limitation "the NOx-trapping component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilgendorff (US 8,784,759 B2) taken together with Chen (US 6,777,370 B2).
	Hilgendorff ‘759 discloses a nitrogen oxide storage catalyst comprising: a substrate; a first washcoat layer disposed on the substrate, the first washcoat layer comprising metal oxide support particles and a nitrogen oxide storage material comprising at least one metal compound selected from the group consisting of alkaline earth metal compounds, alkali metal compounds, rare earth metal compounds, and mixtures thereof, at least a portion of said at least one metal compound being supported on the metal oxide support particles; and a second washcoat layer disposed over the first washcoat layer, said second washcoat layer comprising Rh, wherein the first washcoat layer contains substantially no Rh (See col. 21, claim 1).  The metal oxide support particles comprise at least one metal oxide selected from the group consisting of metal oxides including alumina (See col. 21, claim 4).  The nitrogen oxide storage material comprises at least one selected from the group consisting of Li, Na, K, Rb, Cs, Mg, Ca, Sr, Ba, Ce, La, Pr, Nd, and mixtures thereof (See col. 21, claim 5).  The nitrogen oxide storage material comprises cerium compound and a barium compound (See col. 21, claim 6).  See also entire reference for further details.
	Regarding claims 1 & 3-7, the reference appears to teach a NOx storage catalyst having a two-layer structure as claimed.  The first washcoat layer disclosed is taken as the claimed “NOx-trapping layer” and the second washcoat layer disclosed is taken as the claimed “three-way catalyst layer”.
	The reference however does not teach a NOx-trapping layer “doped with a transition metal other than copper” (as recited in the instant claim 1), the transition metal is manganese, nickel, or silver (as recited in the instant claim 3), and the transition metal is being limited to “manganese” (as recited in the instant claim 4).
	Chen ‘370 fairly teaches a similar catalyst composite containing manganese oxide (MnO or MnO2) in one of the two catalyst layers (See Chen ‘370 at col. 38, claim 1).
prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the NOx storage catalyst of Hilgendorff ‘759 by adding a dopant metal (manganese oxide) as taught by Chen ‘370 to achieve a NOx storage catalyst having the capability of trapping sulfur oxide contaminant, which contained in the exhaust gas streams, which tends to poison three-way conversion catalysts used to abate other pollutants in the stream (See Chen ‘370, Abstract).
	Regarding claim 2, the claim recites “a NOx-trapping catalyst having a single-layer structure, comprising: a three-way catalyst component and a NOx-trapping component” which are mixed together.
	Examiner considered combining together the first washcoat layer and the second washcoat layer of the Hilgendorff ‘759 reference to form a single-layer structure NOx-trapping catalyst is prima facie obvious to a person having the ordinary skill in the art at the time the invention was made with unexpected results since it involves only a matter of routine experimentation within the level of the ordinary skill in the art to do so.  In other words, it depends on whether a person desired for the treatment gas streams to contact with all of the catalytic components (in this particular case, both the three-way catalyst component and the NOx-trapping component) immediately when the gas streams hit he NOx storage catalyst during the treatment process or slowly by contacting with the top catalyst layer then contacting with the bottom layer or separately contacting.	

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-7 are pending.  Claims 1-7 are rejected.  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
August 14, 2021